DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks, filed 03/14/2022, with respect to Claim Rejection 35 U.S.C 102 have been fully considered and are not persuasive.  Applicant argues that the prior art reference of Suzuki fails to teach specified portion of claim 1 being “to determine a screen configuration having a plurality of axes respectively corresponding to a plurality of attributes of the plurality of peripheral data with respect to the principal data, in which the principal data is arranged in a straight-on position of a line of sight of an operator or is arranged at a center of a display screen and the plurality of peripheral data is arranged in a periphery of the principal data along the plurality of axes in accordance with an attribute of each of the plurality of peripheral data with respect to the principal data”.  Examiner respectfully disagrees, as stated by the applicant, Suzuki determines a display position of examination information extracted as a reference candidate and generates a display position pattern for that examination information. In Fig 3 Suzuki outlines how the information and display of information can be formulated thru user input and user manipulation customizing a display screen.  In Par 52-55 Suzuki 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6, 8-13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. Publication No. 2013/0088512 – Previously Cited).

Regarding Claim 1 and 17, Suzuki teaches, a medical information processing apparatus, comprising processing circuitry configured (Para 46, computer processing of medical information): to specify principal data from among a plurality of types of diagnosis/treatment data (Para 32, 33, principal data is the reference data that that can be medical image); to obtain a plurality of peripheral data that is diagnosis/treatment data each having a high degree of relevance to the principal data, by using the principal data as a reference (Para 40, 43, based off of reference data which is examination data, history is provided along with other attributed medical information); to determine a screen configuration having a plurality of axes respectively corresponding to a plurality of attributes of the plurality of peripheral data with respect to the principal data (Fig 7, Para 52 – arrangement of axis), in which the principal data is arranged in a straight -on position of a line of sight of an operator or is arranged at a center of a display screen and the plurality of peripheral data is arranged in the periphery of the principal data, along the plurality of axes in accordance with an attribute of each of the plurality of peripheral data with respect to the principal data (Para 55, determines display position of examination information extracted as a reference candidate, Para 59 Suzuki discusses how the screen splitting and layout formations can be customized and changed with these layout formats being used across any of the screening panels.  Fig 16 depicts the manipulation the screen display may go thru to change screen layouts based on the importance of the information being depicted and arranging the information based on a principal and peripheral data as detailed in Para 135-146.  Furthermore, Suzuki showcases in Fig 17 how screen configurations can be manipulated based on the screen organization and to control a display to display the principal data and the peripheral data on a display screen of the display using the screen configuration (Para 71 referencing Fig. 7, where the examination data operation screen is broken down into various parts including the reference candidate as the principal data info encompassed in 90, and history information as the peripheral data information in 70.  Fig 8 is a blown up section of 70 from Fig. 7 that shows the peripheral data arrangement while Fig. 9 is a blow up section of 90 from Fig. 7 that shows the principal data(91a-d) or reference data along with peripheral data(91 e-g)).

Regarding Claim 2, Suzuki teaches wherein the processing circuitry derives the degree of relevance for each piece of diagnosis/treatment data by using the principal data as a reference and obtains the diagnosis/treatment data having the high degree of relevance as the peripheral data (Fig 7 – 9, 70 – history/peripheral data, 90 – specifically 91a-d, principal data Para 93, 94 – added information to support examination type including patient history.).

Regarding Claims 3 and 6, Suzuki teaches wherein the processing circuitry derives the degree of relevance on a basis of which of the following the peripheral data is: information of a same type as the principal data; information explaining the principal data; and information having a high possibility of being compared with the principal data (Para 50-51, 54 – peripheral data is history data that 

Regarding Claim 4, Suzuki teaches wherein the processing circuitry further derives the degree of relevance on a basis of an acquisition time of the peripheral data (Para 52 – timeline of examination history data).

Regarding Claim 5, Suzuki teaches wherein the processing circuitry detects a type of the display and determines the screen configuration in accordance with the type (Fig 7, Para 71, Para 55, Para 161-164, layout customization).

Regarding Claim 8, Suzuki teaches the processing circuitry determines the screen configuration so that the principal data is arranged in one of the following manners: in a straight-on position of a line of sight of an operator; and at a center of the display screen, and so that the peripheral data categorized as the information of the same type as the principal data is arranged in a time series in a horizontal direction. (Fig 17, Para 145-147, free to lay out configuration). 

Regarding Claim 9, Suzuki teaches the processing circuitry determines the screen configuration so that the peripheral data categorized as the information explaining the principal data is arranged on an upper side of the principal data (Fig 17, Para 145-147, free to lay out configuration). 

Regarding Claim 10, Suzuki teaches the processing circuitry determines the screen configuration so that the peripheral data categorized as the information having the high possibility of being compared with the principal data is arranged on a lower side of the principal data in descending order of the degrees of relevance (Para 114 – 118, Display manipulation of the information axis).  

Regarding Claim 11, Suzuki teaches wherein the processing circuitry determines the screen configuration so that an amount of the peripheral data changes on the display screen in response to one of: an operator moving in a depth direction; and an operation performed by the operator.(Para 159 -165, users ability to change layout window).  

Regarding Claim 12, Suzuki teaches wherein the processing circuitry detects diagnosis/treatment data focused on by an operator from among the plurality of types of diagnosis/treatment data being displayed on the display and further specifies the detected diagnosis/treatment data as the principal data (Para 57, Fig 4, para 120-121 Para 131 – user is able to manipulate the principal data and the computer reacts to the change and adjusts all other visually seen data accoridingly).

Regarding Claim 13, Suzuki teaches wherein the processing circuitry specifies the principal data on a basis of one of: a line of sight of the operator; and an operation history of the operator (Para 106, 123 -129, user login is stored to save the window layout of the user along with allowing the user to customize the layout their liking.).  

Regarding Claim 18, Suzuki teaches wherein the processing circuitry determines the screen configuration so that the plurality of axes cross each other at a position of the principal data and the plurality of peripheral data are arranged along the plurality of axes while being centered on the principal data (Para 52 – 55, arrangement of data on axis, Fig 7 – peripheral and principal data arranged, para 154 – arrangement of principal and peripheral data displayed in fig 7 can be dragged dropped in . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Publication 2013/0088512 – Previously Cited) in view of Takata (U.S. Publication 2014/0089000 – Previously Cited).  

Regarding Claim 7, Suzuki fails to teach further comprising: a storage configured to store therein relevance degree information in which one selected from between the following is set as the degree of relevance for each piece of diagnosis/treatment data: a number of times the diagnosis/treatment data has been browsed or operated together with the principal data; and an index value defined by an operator, wherein the processing circuitry derives the degree of relevance for each piece of diagnosis/treatment data by referring to the relevance degree information, further obtains such 
Takata teaches a storage configured to store therein relevance degree information in which one selected from between the following is set as the degree of relevance for each piece of diagnosis/treatment data: a number of times the diagnosis/treatment data has been browsed or operated together with the principal data; and an index value defined by an operator, wherein the processing circuitry derives the degree of relevance for each piece of diagnosis/treatment data by referring to the relevance degree information, further obtains such diagnosis/treatment data of which the degree of relevance is equal to or higher than a threshold value as the peripheral data, and categorizes the peripheral data as the information having the high possibility of being compared with the principal data (Para 84, 174 – establishment of relevancy of information used and displayed).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Examination Information Display as taught by Suzuki, with storage configured to store therein relevance degree information in which one selected from between the following is set as the degree of relevance for each piece of diagnosis/treatment data: a number of times the diagnosis/treatment data has been browsed or operated together with the principal data; and an index value defined by an operator, wherein the processing circuitry derives the degree of relevance for each piece of diagnosis/treatment data by referring to the relevance degree information, further obtains such diagnosis/treatment data of which the degree of relevance is equal to or higher than a threshold value as the peripheral data, and categorizes the peripheral data as the information having the high possibility of being compared with the principal data as taught by Takata, since such a modification would provide the predictable result of using degree of relevance and the history of the cases in combination to improve the use of peripheral data in relation to the principal data.  

Regarding Claim 14, Suzuki does not teach wherein by using a type of the principal data as a reference, the processing circuitry derives a degree of relevance to the type of the principal data for each of the types of diagnosis/treatment data, and the processing circuitry obtains diagnosis/treatment data of a type having a high degree of relevance, as the peripheral data.
Takata teaches, wherein by using a type of the principal data as a reference, the processing circuitry derives a degree of relevance to the type of the principal data for each of the types of diagnosis/treatment data, and the processing circuitry obtains diagnosis/treatment data of a type having a high degree of relevance, as the peripheral data (Para 13).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Examination Information Display as taught by Suzuki, with wherein by using a type of the principal data as a reference, the processing circuitry derives a degree of relevance to the type of the principal data for each of the types of diagnosis/treatment data, and the processing circuitry obtains diagnosis/treatment data of a type having a high degree of relevance, as the peripheral data as taught by Takata, since such a modification would provide the predictable result of improving the use of peripheral data by using relevance to principal data as a guideline.  

Regarding Claim 15, a modified Suzuki teaches wherein when specifying new principal data, the processing circuitry compares a type of the new principal data with a type of principal data displayed immediately prior, when the types are same as each other, the processing circuitry derives the degree of relevance to the type of the principal data for each of the types of diagnosis/treatment data, and the processing circuitry obtains diagnosis/treatment data of a type having a high degree of relevance, as the peripheral data (Para 166-167, Fig 21 – 22 – most relevant data is shown automatically however user can manipulate data shown for example most recent data.). 

Regarding Claim 16, a modified Suzuki teaches, among the diagnosis/treatment data of the type having the high degree of relevance to the type of the principal data, the processing circuitry obtains such diagnosis/treatment data that has a high degree of relevance to the new principal data, as the peripheral data (Para 166-167, Fig 21 – 22 – most relevant data is shown automatically however user can manipulate data shown for example most recent data.). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792